                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                   Plaintiff,                              8:19CV228

      vs.
                                                       MEMORANDUM
                                                        AND ORDER

                   Defendant.

      This matter is before the court on its own motion. On June 6, 2019, the court
required Plaintiff Dukhan Mumin to show cause why he is entitled to proceed in
forma pauperis (“IFP”) in this action. (See Filing No. 8.) The court has previously
determined that three or more federal cases brought by Plaintiff, while a prisoner,
were dismissed as frivolous or for failure to state a claim. See Mumin v.
McLaughlin, et al., Case No. 8:17CV100 (D.Neb.) (Filing No. 6, March 27, 2017
Memorandum and Order identifying “three strikes”). The Prison Litigation Reform
Act (“PLRA”) prevents a prisoner with “three strikes” from proceeding IFP unless
the prisoner is under imminent danger of serious physical injury. 28 U.S.C. §
1915(g).

       To date, Plaintiff has not filed a response to the court’s order to show cause
nor has he paid the court’s $400.00 filing and administrative fees despite the
court’s warning that failure to take either action would result in dismissal of this
case. Accordingly, the court will dismiss this case without prejudice based on
Plaintiff’s failure to comply with the court’s orders.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (filing no.
2) is denied.
      2.     This case is dismissed without prejudice and a separate judgment will
be entered in accordance with this Memorandum and Order.

      3.   Any notice of appeal filed by Plaintiff must be accompanied by the
$505.00 appellate filing fee because Plaintiff will not be allowed to proceed in
forma pauperis on appeal.

      Dated this 12th day of July, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           2
